
	
		I
		111th CONGRESS
		1st Session
		H. R. 1185
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Ms. Castor of Florida
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for a
		  competitive loan repayment program for primary care physicians who commit to
		  volunteering part-time at community health centers.
	
	
		1.Short titleThis Act may be cited as the
			 Primary Care Volunteer Incentive Act of
			 2009.
		2.Primary care loan
			 repayment programPart C of
			 title VII of the Public Health Service Act is amended by adding at the end the
			 following new section:
			
				749.Primary care
				loan repayment program
					(a)PurposeIt
				is the purpose of this section to alleviate critical shortages of primary care
				physicians.
					(b)Loan
				RepaymentsThe Secretary shall establish a loan repayment program
				of entering into contracts (under terms and conditions specified by the
				Secretary and consistent with this section) with eligible individuals under
				which, subject to subsection (i)(2)—
						(1)the individual
				agrees to serve without pay for at least 4 hours each week for a period of 5
				consecutive years—
							(A)as a primary care
				physician; and
							(B)at a health
				center, as defined in section 330, designated by the Secretary (as of the date
				of the application of the individual for a contract under this section) as
				serving an area with a shortage of primary care physicians; and
							(2)the Secretary
				agrees to pay, for each year of such service, not more than $5,000 of the
				principal and interest of the graduate educational loans of the
				individual.
						(c)EligibilityTo be eligible to participate in the loan
				repayment program under this section, an individual must—
						(1)have a degree in medicine or osteopathic
				medicine;
						(2)(A)have completed an
				accredited graduate medical residency training program in primary care
				medicine; or
							(B)be enrolled in such a residency
				training program; and
							(3)submit to the
				Secretary an application, in such form, manner, and time as specified by the
				Secretary, for a contract under this section.
						(d)Application,
				Contract, and Information RequirementsThe provisions of section
				338B(c) shall, except as inconsistent with this section, apply to the loan
				repayment program under this section in the same manner and to the same extent
				as such provisions apply to the National Health Service Corps Loan Repayment
				Program under section 338B, except that each reference to a health professional
				shortage area shall be deemed a reference to a community health center
				described in subsection (b)(1)(B).
					(e)PriorityIn providing contracts under the loan
				repayment program under this section, the Secretary shall give priority to
				individuals who agree to serve in community health centers described in
				subsection (b)(1)(B) that are located in areas that the Secretary, as of the
				date of the individual’s application for a contract under this section, has
				designated under section 332 as health professional shortage areas.
					(f)Approval
				Required for ParticipationAn individual becomes a participant in
				the loan repayment program under this section only upon the Secretary and the
				individual entering into a written contract under this section.
					(g)Payments
						(1)In
				generalA loan repayment provided for an individual under a
				written contract under this section shall consist of payment, in accordance
				with paragraph (2), on behalf of the individual of the principal, interest, and
				related expenses on government and commercial loans received by the individual
				regarding the graduate education of the individual, which loans were made
				for—
							(A)tuition
				expenses;
							(B)all other
				reasonable educational expenses, including fees, books, and laboratory
				expenses, incurred by the individual; or
							(C)reasonable living
				expenses as determined by the Secretary.
							(2)Payments for
				years served
							(A)In
				generalFor each year of service described in subsection (b)(1)
				that an individual contracts to serve under this section the Secretary may pay
				not more than $5,000 on behalf of the individual for loans described in
				paragraph (1). In making a determination of the amount to pay for a year of
				such service by an individual, the Secretary shall consider the extent to which
				each such determination—
								(i)affects the
				ability of the Secretary to maximize the number of contracts that can be
				provided under the loan repayment program under this section from the amounts
				appropriated for such contracts;
								(ii)provides an
				incentive to serve in community health centers with the greatest shortage of
				primary care physicians; and
								(iii)provides an
				incentive with respect to the individual involved remaining in an area with a
				shortage of primary care physicians, and continuing to provide health services
				in primary care medicine, after the completion of the period of service
				described in subsection (b)(1).
								(B)Repayment
				scheduleAny arrangement made by the Secretary for the making of
				loan repayments in accordance with this subsection shall provide that any
				repayments for a year of service described in subsection (b)(1) shall be made
				no later than the end of the fiscal year in which the individual completes such
				year of service.
							(3)Tax
				liabilityFor the purpose of providing reimbursements for tax
				liability resulting from payments under paragraph (2) on behalf of an
				individual—
							(A)the Secretary
				shall, in addition to such payments, make payments to the individual in an
				amount equal to 39 percent of the total amount of loan repayments made for the
				taxable year involved; and
							(B)may make such
				additional payments as the Secretary determines to be appropriate with respect
				to such purpose.
							(4)Payment
				scheduleThe Secretary may enter into an agreement with the
				holder of any loan for which payments are made under the loan repayment program
				under this section to establish a schedule for the making of such
				payments.
						(h)Breach of
				contractThe provisions of section 338E shall apply to an
				individual who breaches a contract under this section in the same manner and to
				the same extent as such provisions apply to an individual who breaches a
				contract under section 338B.
					(i)DefinitionsFor purposes of this section:
						(1)Primary care
				medicineThe term
				primary care medicine shall include family medicine, general
				pediatrics, and general internal medicine.
						(2)Primary care
				physicianThe term primary care physician means a
				physician specializing in primary care medicine.
						(j)Authorization of
				Appropriations
						(1)In
				generalTo carry out this section, there is authorized to be
				appropriated such sums as are necessary for each of the fiscal years 2009
				through 2013.
						(2)ContingencyAny financial obligation of the United
				States arising out of a contract entered into under this section and any
				obligation of the individual that is conditioned thereon, is contingent on
				funds being appropriated for loan repayments under paragraph
				(1).
						.
		
